DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotor in claim 1, the pre-baling chamber in claim 8, stuffer tines in claim 8, top door in claim 8, rotor in claim 9, rotor tines in claim 9, pre-baling chamber in claim 9, stuffer tines in claim 9, side door in claim 9, tractor of claim 10, PTO in claim 10, tine bars in claim 10, pre-baling chamber in claim 10, packer tine bar in claim 10, pre-baling chamber in claim 11, guards in claim 11, cylinder in claim 11, left and right bale room door in claim 11, tines in claim 11, and packer tine bar in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Element 10 is defined as both a material buffer in paragraph 0059 and a pre-compression chamber in paragraph 0061, making it unclear which is the correct name for element 10. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation that the first subset can comprise density sensors in pre-baling chamber contradicts claim 1 which states that the first subset is a subset of the multiple sensors that are a part of the baling chamber. It is unclear how the density sensors can be in the baling chamber and the pre-baling chamber. Further in claim 8, a tilting plunger is claimed on line 7. It is unclear if the structure of a tilting plunger is being claimed or some sensor associated with a tilting plunger. Further, it is unclear if the tilting plunger claimed is a separate plunger from the plunger previously claimed in claim 1, on line 6. On line 3, the term “stuffer tines” is never positively recited before a sensor is attributed to it, making it unclear because the sensor is on something that is unknown. The limitations of “density sensors in pre-baling chamber” and “position sensors on top doors” also do not positively recite the pre-baling chamber 
Regarding claim 9, density sensors under rotor is claimed in line 2. Since “rotor” does not have an article “the” or “a” before it, it is unclear if the rotor claimed in claim 9 is the same rotor claimed in claim 1 on line 3 or a separate rotor. Also, the limitations that the second subset can comprise density sensors in pre-baling chamber or sensors on the sides of pre-baling chamber contradict claim 1 which states that the second subset is a subset of the multiple sensors that are a part of the baling chamber. It is unclear how the density sensors can be in the baling chamber and the pre-baling chamber. The claim also attributes sensors to the following elements without previously positively reciting the element, making the limitations unclear because a sensor is attributed to an unknown element: "pre-baling chamber" on lines 5 and 6, “rotor tines” on line 3, and “stuffer tines” on line 8, and “side doors” on line 12. Further in claim 9, “position side doors” is claimed on line 12. It is unclear if Applicant intends to claim a position of the side doors or a sensor that senses the position of side doors. Note that for compact prosecution, Examiner interprets the limitation as position sensors on side doors. 
Regarding claim 10, “a tractor speed” is claimed on line 5. However, the tractor is never previously positively recited in the claims, therefore making the claim unclear because it is unclear how the speed of something that is never claimed can be controlled. The following terms in claim 10 are also not positively recited and therefore are rejected using the same reasoning:  PTO on line 6, “tine bars” on line 7, "pre-baling chamber" on line 10, “tine” and “packer tine bar” on line 12.
Regarding claim 11, “a changing vessel speed” is claimed on line 4. However, the vessel was never previously positively recited, therefore making the claim unclear because it is unclear how the speed of something that is never claimed can be changed. The following terms in claim 11 are also not positively recited and therefore are rejected using the same reasoning: "pre-baling chamber" on lines 5-7, “tine” and “packer tine bar” on line 12, “cylinder” and “left and right bale room door” on line 8, and “tines” and “packer tine bar” on line 9. 
Claim 10 recites the limitation “the top fill” on line 2” There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the left-right fill” on line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the algorithm” on line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kindt (US 20170013782) in view of Posselius (US 20130000497).
Regarding claim 1, Kindt discloses an agricultural baler comprising a baling chamber (100 in Figs. 1-3), wherein the baling chamber comprises a plunger (200 in Figs. 1-3) provided for reciprocally moving in the baling chamber (100 in Figs. 1-3) thereby compressing slices (paragraph 0042, sentence 7) of crop material into a bale (B in Fig. 3), wherein the baling chamber further comprises at least one movable wall (paragraph 0033, sentence 3), wherein the baling chamber further comprises multiple sensors (60, 70, 80, 30, 30', 30" in Fig. 3; load cells in paragraph 0034, sentence 3) and a controller configured for controlling operation of the agricultural baler based on inputs of the multiple sensors (paragraph 0051), wherein a first subset of the multiple sensors (load cells in paragraph 0034, sentence 3) 
Note that, using the broadest reasonable interpretation, in the absence of a specified second predetermined range, the second predetermined range is interpreted to be any value between the 0 and infinity. Therefore, when Kindt’s door position reaches the predetermined calculated position value as stated in the last sentence of paragraph 0044, it is within the second predetermined range. 
While Kindt does disclose a pre-compression chamber (paragraph 0042, sentence 8), and a slice of crop material (paragraph 0042, sentence 7) introduced towards the baling chamber into a first segment of the baling chamber (paragraph 0042, sentence 7), Kindt fails to explicitly disclose a pre-compression chamber configured to gather crop material via a rotor and to periodically form a slice of said crop material and introduce the slice towards the baling chamber into a first segment of the baling chamber.
In a related baler, Posselius teaches a pre-compression chamber (11 in Fig. 1) configured to gather crop material via a rotor (14 in Fig. 1; paragraph 0045, sentence 1) and to periodically form a slice of said crop material and introduce the slice towards the baling chamber into a first segment of the baling chamber (paragraph 0042, sentences 2-4).
Given that Kindt discloses a pre-compression chamber (paragraph 0042, sentence 7) and a slice of crop material placed in the baling chamber (paragraph 0042, sentence 6), it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the pre-compression chamber to gather crop material via a rotor and to periodically form a slice of said crop material and introduce the 
Regarding claim 2, the combination of Kindt and Posselius teaches the limitations according to claim 1 as explained above. Kindt further discloses the agricultural baler wherein the controller (paragraph 0051) is adapted to prioritize the first subset of the multiple sensors (load cells in paragraph 0034, sentence 3) during the first time period (while measuring the plunger load in paragraph 0042, sentence 1), and to prioritize the second subset of the multiple sensors (60, 70, 80, 30, 30’, 30” in Fig. 3) during the second time period (while measuring door position in paragraph 0042, sentence 3), respectively.
Note that the second feature (door position in paragraph 00042, sentence 5) is not measured until the first feature, the plunger load (paragraph 0042, sentence 1), reaches the first predetermined range (the load range being between (t + REF) and infinity from paragraph 0042, sentences 2-3) in the first time period (while measuring the plunger load in paragraph 0042, sentence 1). Therefore, the first subset of multiple sensors (load cells in paragraph 0034, sentence 3) is prioritized in the first time period because it is the only sensor data that is being obtained in the first time period. Then, the second subset (60, 70, 80, 30, 30’, 30” in Fig. 3) is prioritized during the second time period (while measuring door position in paragraph 0042, sentence 3) because the second subset of multiple sensors is the only sensor data being read when the position calculation module is activated, which is during the second time period (while measuring door position in paragraph 0042, sentence 3; paragraph 0010, sentences 1-3; paragraph 0042, sentences 1-3). 
Regarding claim 3, the combination of Kindt and Posselius teaches the limitations according to claim 1 as explained above. Kindt further discloses the agricultural baler where the subsequent second time period (while measuring door position in paragraph 0042, sentence 3) begins only after the first feature (plunger load in paragraph 0042, sentence 1) is within the first predetermined range (paragraph 0042, sentences 1-3).

Regarding claim 4, the combination of Kindt and Posselius teaches the limitations according to claim 1 as explained above. Kindt further discloses the agricultural baler where the first time period (when plunger load is measured in paragraph 0042, sentences 1-3) restarts when the first feature (plunger load in paragraph 0042, sentence 1) drops out of the first predetermined range (the load range being between (t + REF) and infinity from paragraph 0042, sentences 2-3; consecutive measurements of plunger load in paragraph 0010, sentences 1-2 and paragraph 0013).
Note that the first time period (when plunger load is measured in paragraph 0042, sentences 1-3) always restarts provided baling is being conducted, including when the first feature drops out of the first predetermined range (paragraph 0013).
Regarding claim 5, the combination of Kindt and Posselius teaches the limitations according to claim 1 as explained above. Kindt further discloses the agricultural baler wherein the controller comprises an algorithm for controlling the operation of the agricultural baler (paragraph 0025; paragraph 0051; paragraph 0052, sentence 1).
Regarding claim 13, the combination of Kindt and Posselius teaches the limitations according to claim 1 as explained above. Kindt further discloses the agricultural baler wherein the controller is operationally connected to a memory (paragraph 0026; paragraph 0052, sentence 1; paragraph 0051, last sentence) storing a set of rules for operating the agricultural baler based on outputs of the multiple sensors (60, 70, 80, 30, 30', 30" in Fig. 3; load cells in paragraph 0034, sentence 3), wherein multiple rules of the set of rules are assigned to the first feature (plunger load in paragraph 0042) and further multiple rules of the set of rules are assigned to the second feature (door position in paragraph 0042, sentence 6). 

Regarding claim 14, the combination of Kindt and Posselius teaches the limitations according to claim 1 as explained above. Kindt further discloses the agricultural baler wherein the controller (paragraph 0025; paragraph 0026; paragraph 0052, sentence 1) is configured to use said multiple rules during the first time period (when plunger load is measured in paragraph 0042, sentences 1-3) and to use said further multiple rules during the second time period (when door position is measured in paragraph 0042, sentence 6).
Note that controller that performs steps of the embodiments (paragraphs 0025-0026; paragraph 0051) requires instructions to follow to perform these steps by the nature of software. These instructions are interpreted as the rules in the claim. Therefore, the said multiple rules used during the first time period (when the plunger load is measured in paragraph 0042, sentences 1-3) would be to activate the position calculating module if the first feature reaches the first predetermined range (the load range being between (t + REF) and infinity from paragraph 0042, sentences 2-3) and if the first predetermined range is not reached, to restart another load measurement (load measurement loop described in paragraph 0013). Also note that further multiple rules during the second time period (when door position is measured in paragraph 0042, sentence 6) would be once the side door position is calculated using sensor outputs, to 
Regarding claim 15, the combination of Kindt and Posselius teaches the limitations according to claim 1 as explained above. Kindt further discloses the agricultural baler wherein operating parameters related to said controlling operation of the agricultural baler are stored in a parameter memory for future use (paragraph 0051).
Claims 1, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kindt (US 20170013782) in view of Posselius (US 20130000497).
Claim 1 is reinterpreted in the following rejection. Using this new rejection of claim 1, claims 5-12 are rejected. 
Regarding claim 1, Kindt discloses an agricultural baler comprising a baling chamber (100 in Figs. 1-3), wherein the baling chamber comprises a plunger (200 in Figs. 1-3) provided for reciprocally moving in the baling chamber (100 in Figs. 1-3) thereby compressing slices (paragraph 0042, sentence 7) of crop material into a bale (B in Fig. 3), wherein the baling chamber further comprises at least one movable wall (paragraph 0033, sentence 3), wherein the baling chamber further comprises multiple sensors (60, 70, 80, 30, 30', 30" in Fig. 3; load cells in paragraph 0034, sentence 3) and a controller (paragraph 0051, paragraphs 0025-0026) configured for controlling operation of the agricultural baler based on inputs of the multiple sensors (Step control of any embodiment in paragraph 0051, paragraphs 0025-0026), wherein a first subset of the multiple sensors (60, 30 in Fig. 3; top door sensor in paragraph 0042, sentence 6; top fill sensor in paragraph 0044, sentences 1-3) is related to a first feature (top door position in paragraph 0042, sentence 6) and a second subset of the multiple sensors (side door position sensors 70, 80, 30', 30" in Fig. 3; side door sensors in paragraph 0042, sentence 6; side fill sensors in paragraph 0044, sentences 4-5) is related to a second feature (side door position in paragraph 0042, sentence 6), and wherein the controller (paragraph 0051, paragraphs 0025-0026) is configured to control the operation of the agricultural baler in a first time period (See note below) until the first feature (top 
Note that multiple iterations of the position calculating and control modules are done throughout the baling process (paragraph 0013, sentence 3), and each iteration positions the top door and side doors until their respective predetermined ranges are reached (paragraph 0010, sentences 3-4). Using the broadest reasonable interpretation, the first time period is considered one iteration of the position calculating and control modules where the first feature (top door position) is controlled until it is within a first predetermined range and the second time period is considered the next iteration of the position calculating and position control module where the second feature (side door position) is controlled until it is within a second predetermined range. 
Also note that, using the broadest reasonable interpretation, in the absence of a specified first or second predetermined range, the first and second predetermined range is interpreted to be any value between the 0 and infinity. Therefore, when Kindt’s top door and side door position reaches the predetermined calculated position value as stated in the last sentence of paragraph 0044, it is within the first and second predetermined range. 
While Kindt does disclose a pre-compression chamber (paragraph 0042, sentence 8), and a slice of crop material (paragraph 0042, sentence 7) introduced towards the baling chamber into a first segment of the baling chamber (paragraph 0042, sentence 7), Kindt fails to explicitly disclose a pre-compression chamber configured to gather crop material via a rotor and to periodically form a slice of said crop material and introduce the slice towards the baling chamber into a first segment of the baling chamber.
In a related baler, Posselius teaches a pre-compression chamber (11 in Fig. 1) configured to gather crop material via a rotor (14 in Fig. 1; paragraph 0045, sentence 1) and to periodically form a slice 
Given that Kindt discloses a pre-compression chamber (paragraph 0042, sentence 7) and a slice of crop material placed in the baling chamber (paragraph 0042, sentence 6), it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the pre-compression chamber to gather crop material via a rotor and to periodically form a slice of said crop material and introduce the slice towards the baling chamber as taught by Posselius as it is well known in the art that pre-compression chambers have this Posselius’s configuration to form the slices of crop material disclosed by Kindt. 
Regarding claim 5, the combination of Kindt and Posselius teaches the limitations according to claim 1 as explained above in the second rejection of claim 1. Kindt further discloses the agricultural baler wherein the controller comprises an algorithm for controlling the operation of the agricultural baler (paragraph 0025; paragraph 0051; paragraph 0052, sentence 1).
Regarding claim 6 and 7, the combination of Kindt and Posselius teaches the limitations of claim 1 as explained above in the second rejection of claim 1. Kindt further discloses the agricultural baler wherein the first feature is top fill (top door position in paragraph 0042, sentence 6) and the second feature is left-right fill (side door position in paragraph 0042, sentence 6)
Note that the first feature is interpreted as top fill since the position of the top door is controlled (top door position control in paragraph 0044, sentence 7), which in turn controls the height of the bale chamber and therefore controls the top fill of the bale chamber as the bale is being compressed. The second feature is interpreted as left-right fill since the positions of the side doors are controlled (side door position control in paragraph 0044, sentence 7), which in turn controls the width of the bale chamber, and therefore, controls the left-right fill of the bale chamber as the bale is being compressed. 
Regarding claim 8, the combination of Kindt and Posselius teaches the limitations of claim 7 as explained above. Kindt further discloses the agricultural baler wherein the first subset comprises at least one of: top fill sensors (60 in Fig. 3; paragraph 0044, sentence 1-3) and position sensors on top doors (30 in Fig. 3; paragraph 0035; top door position sensor in paragraph 0042, sentence 6).
claim 9, the combination of Kindt and Posselius teaches the limitations of claim 7 as explained above. Kindt further discloses the agricultural baler wherein the second subset comprises position side door sensors (30’ and 30” in Fig. 3; paragraph 0039, sentence 2; side door sensors in paragraph 0042, sentence 6).
Note that “position side doors” is interpreted as a sensor that senses the position of the side doors. 
Regarding claim 10 the combination of Kindt and Posselius teaches the limitations of claim 5 as explained above. Kindt further discloses the agricultural baler wherein the algorithm (paragraph 0025-0026; paragraph 0051; paragraph 0052, sentence 1) is configured to, in a first time period (See note from claim 1 rejection), control parameters concerning the top fill (top door position in paragraph 0042, sentence 6; top door position control in paragraph 0044, last sentence; also see rationale in note of rejection 6-7) is a baler capacity (see calculation of top door position and compression rate in paragraph 0042, sentences 4-8 and paragraph 0043; see further calculation of top door position parameters and top door position control in paragraph 0044).
Note that by controlling the position of the top door during the first time period, the cross-section is changed, and therefore, the bale capacity is changed. 
 Regarding claim 11, the combination of Kindt and Posselius teaches the limitations of claim 5 as explained above in the second rejection of claim 1. Kindt further discloses the agricultural baler wherein the algorithm (paragraph 0025-0026; paragraph 0051; paragraph 0052, sentence 1) is configured to, in a second time period (See note from claim 1 rejection above), control parameters concerning the left-right fill (side door position in paragraph 0042, sentence 6; side door position control in paragraph 0044, last sentence; also see rationale in note of rejection 6-7) is a different cylinder pressure on a left and right bale room door (paragraph 0007, sentence 4; paragraph 0046, sentence 3).
Regarding claim 12, the combination of Kindt and Posselius teaches the limitations of claim 1 as explained above in the second rejection of claim 1. Kindt further discloses the agricultural baler wherein the algorithm (paragraphs 0025-0026; paragraph 0051; paragraph 0052, sentence 1) comprises factors for outputs of each of the multiple sensors, and wherein the factors (bale height and top door compression 
Note that the top door and the side doors are interpreted to be moving towards the bale from the first time period to the second time period, thereby compressing the bale. Therefore, the bale height will decrease when the top door moves closer to the bale and the top door compression rate will increase because the height will decrease and according to the calculation in paragraph 0043 of the top door compression rate, as the height of the bale decreases, the compression rate will decrease because the reference height will stay constant as it is the height of the entrance of the bale chamber, which cannot change (See hr in Fig. 3). The factors relating to the second subset is the length of each side door actuator. The sensor information is used to calculate the increase in length (See side door calculations in paragraphs 0042-0044). Since the side doors will move closer to the bale during compression, the length of each side door actuator will increase due to the actuator arm extending towards the bale. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Debbaut (US 20180213724) teaches an agricultural baler with a pre-compression chamber, a plunger, and a bale chamber with moveable side walls, where the bale chamber comprises multiple sensors and a controller adapted to receive sensor data. The sensors measure top fill.
Waechter (US 20140208708) teaches an agricultural bailer a pre-compression chamber, a plunger, and a bale chamber with moveable side walls, where the bale chamber comprises multiple sensors and a controller adapted to receive sensor data. The sensors measure moisture, the dimensions of the crop packets fed to the bale chamber, and throughput to determine the quantity of crop that is 
Kendrick (US 20110023437) teaches an agricultural baler that uses sensors to detect left-right fill of the bale chamber and adjust the feed accordingly. 
Monbaliu (US 10225990) teaches an agricultural baler uses sensors and actuators that adjusts the position of the top and side walls to ensure the bale fills the entire cross-section of the bale chamber. 
Verhaeghe (US 10338088) teaches an agricultural baler that controls the top fill using a controller and sensor data. 
Verhaeghe (US 20130008324) teaches a baler with a plurality of sensors that measure and control bale weight. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/C.V.C./Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725